Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 LAW OFFICE OF STEWART A. MERKIN ATTORNEY AT LAW RIVERGATE PLAZA, SUITE 300 MIAMI, FLORIDA 33131 www.merkinlaw.net e-mail: merkin@merkinlaw.net Tel.: (305) 357-5556 Fax: (305) 358-2490 July 23, 2007 Gerard Dab, Principal Executive Officer VisualMED Clinical Solutions Corp. 1035 Laurier Street West, Suite 200 Montreal, Quebec, Canada H2V 2L1 Dear Sir: I have acted as special counsel to VisualMED Clinical Solutions Corp., a Nevada Corporation (the Corporation), in connection with the offering of 6,500,000 shares (the Shares) of the Corporations common stock, par value $0.00001 per share, pursuant to the Corporations July 2007 Nonqualified Stock Option Plan (the Plan). The offering of the Shares is to be made pursuant to a Registration Statement on Form S-8 filed with the Securities and Exchange Commission (the Registration Statement). Please be advised that I am of the opinion that the Shares have been duly authorized by the Corporation and, when issued in accordance with the terms and conditions set forth in the Plan and the Registration Statement will be validly issued by the Corporation, and fully paid and non-assessable. I consent to the use of my name in the Registration Statement and the filing of this letter as an exhibit to the Registration Statement. Very truly yours, /s/ Stewart A. Merkin Stewart A. Merkin, Esq.
